Luke, J.
The Texas Company sued Homer C. Lee for $220.04, alleged to be the balance due on an account. The jury rendered a verdict for the plaintiff for the full amount sought to be recovered, and the defendant excepts to the judgment overruling his motion for a new trial.
The defendant admitted owing the plaintiff $78.30, and pleaded that he had not been allowed certain credits which should have been allowed and which, with the amount admitted to be due, settled the account in full. The evidence, though conflicting in some respects, amply sustains the verdict, and the court did not err in overruling the general grounds of the motion for a new trial.
Ground 4 of the motion for a new trial is merely an elaboration of the general grounds. Grounds 5 and 6, complaining that the court erred “in admitting in evidence, over objections of the defendant’s attorneys,” certain invoices, which were not set forth' in the grounds either literally or in substance, are patently too defective to be considered by this court. Turner v. Duncan, 152 Ga. 54 *493(2) (108 S. E. 532); Sheppard v. State, 167 Ga. 326 (4), 336 (145 S. E. 654); Bostick v. State, 34 Ga.App. 595 (130 S. E. 221). Ground 7 is an elaboration of the general grounds. Ground 8, complaining that “the verdict of the jury is contrary to the charge of the court/’ presents nothing for this court to consider. McKelvin v. State, 17 Ga. App. 413 (87 S. E. 150).

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.